DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCall et al. US 2020/0324591.	McCall et al. discloses a spring bar coupling device for coupling a spring bar of a weight distributing trailer hitch to a trailer frame, comprising: 	a spring bar support operable to interface with and support a spring bar of a weight distributing trailer hitch, the spring bar support having a vertical support arm 57 having a first coupler opening 61, and a lower spring bar stop 42 extending from the vertical support arm to provide a lower interface for the spring bar; 	a channel bracket 50 having at least two opposing walls 53 defining a vertically oriented channel operable to receive the vertical support arm, and a second coupler opening 55 in at least one of the two walls, wherein the first and second coupler openings are configured to be aligned  by at least one of a bolt, a pin 83, a rod, a shaft, a clip, or a screw;	further comprising an upper spring bar stop 77 extending toward the vertical support arm from the lateral side stop;
    PNG
    media_image1.png
    572
    695
    media_image1.png
    Greyscale

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCall et al. US 2020/0324591.
	McCall et al. discloses a method for distributing weight between a trailer and a tow vehicle, comprising: 	coupling a weight distributing trailer hitch to a tow vehicle, the weight distributing trailer hitch having a hitch ball and a spring arm; coupling a tongue of a trailer to the hitch ball, the trailer having a trailer frame; and coupling the spring bar to the trailer frame with a spring bar .
Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.  Regarding claim 1 applicant has argued that the vertical support arm 57 of  McCall et al. “does NOT engage the channel bracket within the channel bracket's channel”.  However, the claim only recites that the channel is “operable to receive the vertical support arm” and does not require the support arm to be within the channel.	As a side note, McCall et al. does show an alternate arrangement with a vertical support arm 221 supported within a channel 48 in Fig. 16.  Similarly, the IDS filed 9 June 2021 includes a reference 10,875,368 to Angel et al. which shows such an arrangement in Fig. 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

30Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 31, 2021